         Case 1:17-cr-00479-LGS Document 76 Filed 02/11/21 Page 1 of 1




                                                                     February 9, 2021

SchofieldSDNYChambers@nysd.uscourts.gov
Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Centre Street
New York, New York 10007
                              Re: United States v. Carlos Rondan Moreno
                                  17 Cr. 479 (LGS)
Dear Judge Schofield:

       Government counsel Kaylan Lasky graciously interceded on the defendant’s
behalf and was able to ascertain that Mr. Rondan Moreno’s condition is currently
being managed appropriately. AUSA Lasky was also able to obtain our client’s
pertinent medical records and we are very appreciative.

       Accordingly, defendant withdraws his request that your Honor schedule a
conference to report what, if anything, is being done to assist Mr. Rondan Moreno,
who has tested positive for Covid-19.

          Your Honor’s attention to our client’s health issues is greatly appreciated.

                                                             Respectfully submitted,

                                                                     /s/

                                                             Susan G. Kellman
cc:       AUSA Kaylan Lasky



      Application Granted. Defendant's letter motion at docket number 74 is DENIED as
      moot. The Clerk of the Court is directed to terminate the letter motions at docket
      numbers 74 and 75.

      Dated: February 11, 2021
      New York, New York
